Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on October 22, 2020. Claims 1-20 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 5/26/2020 and 7/24/2020 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn; Myungjune et al. (US 20200120570 A1), hereafter “Youn.” Refer to provisional application 62/434,433 for priority date.
	Consider claim 1. Youn discloses a communication method, wherein the method comprises: determining, by a first session management function (SMF) entity based on status information, to select an SMF entity for user equipment (UE) (see pars. 0378 and 382; [0378] However, like the scenario illustrated in FIG. 19D above, when the source SMF and the target SMF have no direct interface (e.g., when the source SMF and the target SMF are in different slices, etc.), the source SMF needs to forward information through the AMF, and as a result, the procedure in which the source SMF selects the target SMF and the source SMF directly forwards the message to the target SMF and [0382] Referring to FIG. 20, the source gNB sends a handover required message to the source AMF when it is determined that the handover is required based on the measurement report received from the UE (S2001). Examiner’s Analysis: where the need arrives to select a new SMF and since the SMFs in the network don’t have direct communication, the source SMF uses the AMF to forward message a target SMF); and sending, by the first SMF entity, an indication message to an access and mobility management function (AMF) entity, wherein the indication message is used to instruct the AMF entity to select an SMF entity for the UE (see pars. 0390 - 0391; [0390] When the source SMF determines that SMF ).
	Consider claim 2 in view of claim 1 above. Youn further discloses wherein after the sending, by the first SMF entity, the indication message to the AMF entity, the method further comprises: receiving, by the first SMF entity, address information of a second SMF entity from the AMF entity, and sending an identifier of the UE and a protocol data unit (PDU) session context of the UE to the second SMF entity based on the address information of the second SMF entity, wherein the second SMF entity is an SMF entity selected by the AMF entity for the UE; or receiving, by the first SMF entity, a request message from a-the second SMF entity, and sending a response message to the second SMF entity based on the request message, wherein the response message comprises a-the PDU session context of the UE; or sending, by the first SMF entity, a-the PDU session context of the UE to the AMF entity (see par. 0009; [0009] In an aspect, provided is a method for performing handover of a user equipment (UE) by a session management function (SMF) including Examiner’s Note: since the claim is written in alternative format, only one of the alternative limitations need to be addressed).
	Consider claim 3 in view of claim 1 above. Youn further discloses wherein before the determining, by the first SMF entity based on the status information, to select the SMF entity for UE, the method further comprises: receiving, by the first SMF entity, a notification message from the AMF entity, wherein the notification message is used to notify that a handover event or a registration update event occurs on the UE (see par. 0277; [0277] Thereafter, the source AMF sends to the source SMF information (i.e., target gNB address) on the target eNB through a handover indication message to allow the SMF to update new SMF/UPF. This process needs to be transferred to all SMFs when there are multiple SMFs managing the session currently held by the UE and the information may be included in UE context information managed by the AMF).
Consider claim 4 in view of claim 3 above. Youn further discloses wherein the notification message is used to notify that the handover event occurs on the UE, and the method further comprises: sending, by the first SMF entity, first tunnel information to the see pars. 0096, 0290 and 0298; [0096] More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node), UE IP address allocation and management (including optional authentication), selection and control of UP function, configuring traffic steering at UPF to route traffic to proper destination, termination of interfaces toward policy control functions, enforcement of control part of a policy and QoS, lawful intercept (for an interface to SM event and L1 system), termination of SM part of a NAS message, downlink data notification, an initiator of AN specific SM information (sent to AN via the AMF over N2), SSC mode decision of the session, a roaming function, and the like).
	Consider claim 5 in view of claim 1 above. Youn further discloses wherein before the determining, by the first SMF entity based on the status information, to select the SMF entity for UE, the method further comprises: receiving, by the first SMF entity, a PDU session establishment request message from the AMF entity, wherein the PDU see pars. 0570 and 0571; [0570] 5a. The SMF sends an N4 Session Establishment Request message to the (intermediate) T-UPF. This step may be conditionally performed.  [0571] If the SMF selects a new intermediate UPF and T-UPF for the PDU Session and CN Tunnel Info is allocated by the T-UPF, an N4 Session Establishment Request message is sent to the T-UPF, providing Packet detection, enforcement and reporting rules to be installed on the T-UPF. The PDU Session anchor tunnel info for this PDU Session is also provided to the T-UPF).
	Consider claim 6 in view of claim 1 above. Youn further discloses wherein the status information comprises at least one type of the following: location information of the UE, a serving area of the first SMF entity, load of the first SMF entity, or load of a UPF entity managed by the first SMF entity (see par. 00390; [0390] When the source SMF determines that SMF reselection is required (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.), the source SMF directly selects the target SMF (S2005).).
	Consider claim 7 in view of claim 1 above. Youn further discloses wherein the determining, by the first SMF entity based on the status information, to select the SMF entity for UE comprises: in response to a location of the UE falling outside the serving area of the first SMF entity, determining, by the first SMF entity, to select an SMF entity see pars. 0526 and 0561; [0526] If the PDU session corresponds to a LADN and the UE is outside an available area of the LADN, the SMF updates an N4 session of the UPF(s) corresponding to the PDU session to deactivate the corresponding UP connection. The SMF may notify the UPF that sends the Data Notification message to discard downlink data for the PDU sessions and/or to not provide further Data Notification messages. Examiner’s Note: since the claim is written in alternative format, only one of the alternative limitations need to be addressed); or in response to the first SMF entity being overloaded, determining, by the first SMF entity, to select an SMF entity for the UE; or in response to the UPF entity managed by the first SMF entity is-being overloaded, determining, by the first SMF entity, to select an SMF entity for the UE; or in response that a location of the UE falls outside the serving area of the first SMF entity, and a service and session continuity (SSC) mode of a PDU session of the UE indicates that the PDU session of the UE requires maintenance of service continuity, determining, by the first SMF entity, to select an SMF entity for the UE.
	Consider claim 8. Youn discloses a communication method, wherein the method comprises: receiving, by an access and mobility management function (AMF) entity, an
indication message from a first session management function (SMF) entity, wherein the
indication message is used to instruct the AMF entity to select an SMF entity for user
equipment (UE); and selecting, by the AMF entity, a second SMF entity for the UE based on the indication message (see pars. 0390 - 0391; [0390] When the source ).
	Consider claim 9 in view of claim 8 above. Youn further discloses wherein the method further comprises: sending, by the AMF entity, address information of the second SMF entity to the first SMF entity; or sending, by the AMF entity, an identifier of the UE and address information of the first SMF entity to the second SMF entity; or
receiving, by the AMF entity, a protocol data unit (PDU) session context of the
UE from the first SMF entity, and sending the PDU session context of the UE to the
second SMF entity (see par. 0009; [0009] In an aspect, provided is a method for performing handover of a user equipment (UE) by a session management function (SMF) including a communication module and a process in a wireless communication system which may include: checking whether handover for a protocol data unit (PDU) session of the UE may be accepted; and transmitting, to an access and mobility management function (AMF), when handover for Examiner’s Note: since the claim is written in alternative format, only one of the alternative limitations need to be addressed).
	Consider claim 10 in view of claim 8 above. Youn further discloses wherein before the receiving, by the AMF entity, an indication message from a-the first SMF entity, the method further comprises: in response to detecting that a handover event or a registration update event occurs on the UE, sending, by the AMF entity, a notification message to the first SMF entity, wherein the notification message is used to notify that the handover event or the registration update event occurs on the UE (see par. 0277; [0277] Thereafter, the source AMF sends to the source SMF information (i.e., target gNB address) on the target eNB through a handover indication message to allow the SMF to update new SMF/UPF. This process needs to be transferred to all SMFs when there are multiple SMFs managing the session currently held by the UE and the information may be included in UE context information managed by the AMF).
	Consider claim 11 in view of claim 8 above. Youn further discloses wherein before the receiving, by the AMF entity, the indication message from a-the first SMF entity, the method further comprises: receiving, by the AMF entity, a PDU session establishment request message from the UE; and sending, by the AMF entity, the PDU session establishment request message to the first SMF entity (see pars. 0570 and 0571; [0570] 5a. The SMF sends an N4 Session Establishment Request ).
	Consider claim 12 in view of claim 8 above. Youn further discloses wherein the selecting, by the AMF entity, the second SMF entity for the UE based on the indication message comprises: selecting, by the AMF entity, the second SMF entity for the UE based on at least one type of location information of the UE, a data network name (DNN) of the UE, session management-network slice selection assistance information (S-NSSAI) of the UE, subscription information of the UE, a local operator policy, a serving area of a candidate SMF entity, or a load condition of the candidate SMF entity (see par. 00390; [0390] When the source SMF determines that SMF reselection is required (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.), the source SMF directly selects the target SMF (S2005).).
Consider claim 13. Youn discloses a communication method, wherein the method comprises: communication method, wherein the method comprises: determining, by a first session management function (SMF) entity based on status see pars. 0378 and 382; [0378] However, like the scenario illustrated in FIG. 19D above, when the source SMF and the target SMF have no direct interface (e.g., when the source SMF and the target SMF are in different slices, etc.), the source SMF needs to forward information through the AMF, and as a result, the procedure in which the source SMF selects the target SMF and the source SMF directly forwards the message to the target SMF and [0382] Referring to FIG. 20, the source gNB sends a handover required message to the source AMF when it is determined that the handover is required based on the measurement report received from the UE (S2001). Examiner’s Analysis: where the need arrives to select a new SMF and since the SMFs in the network don’t have direct communication, the source SMF uses the AMF to forward message a target SMF); and s sending, by the first SMF entity, an indication message to an access and mobility management function (AMF) entity, wherein the indication message is used to instruct the AMF entity to select an SMF entity for the UE (see pars. 0390 - 0391; [0390] When the source SMF determines that SMF reselection is required (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.), the source SMF directly selects the target SMF (S2005). [0391] The source SMF sends to the target AMF address and/or ID information of the selected target SMF and UE session contexts ); selecting, by the AMF entity, a second SMF entity for the UE based on the indication message (see par. 0402 – 0408; [0404] The source AMF sends to the source SMF a mobility event occurrence notification and a target gNB address of the UE through a newly defined message (S2103)).
	Consider claim 14 in view of claim 13 above. Youn further discloses wherein the method further comprises: obtaining, by the second SMF entity, a protocol data unit (PDU) session context of the UE on the first SMF entity; and providing, by the second SMF entity, a PDU session service for the UE based on the PDU session context of the UE (see pars. 0296-0298 and 0324; [0324] 10. The target gNB updates the address and/or ID information of the UPF for each PDU session. Then, based on the UE AS context, while preparing to serve the UE, the target gNB may accept only some of the QoS and reject some of the QoS according to the situation of the target gNB. Thereafter, the target gNB sends to the AMF both information on which QoS is supported or which QoS is not supported through the handover ack message, and information on what resources are allocated in the AS. Then, the target gNB also sends to the AMF the target gNB address and/or ID information for forwarding to be used for creating the indirect tunnel for each PDU session).
claim 15 in view of claim 14 above. Youn further discloses wherein the obtaining, by the second SMF entity, the PDU session context of the UE on the first SMF entity comprises: receiving, by the second SMF entity, the PDU session context of the UE from the first SMF entity (see pars. 0296-0298 and 0324; [0296] 15. After successfully setting up the RRC connection with the UE, the target gNB sends a path switch request message to the AMF. The message includes an address and/or ID to be used for each PDU session. [0297] 16. The AMF sends the path switch request message to the SMF. Such a process needs to be performed in all of the SMFs when there are multiple SMFs managing the session currently held by the UE. [0298] 17-18. The SMF sends a modify tunnel request message to the UPF in order to change a user plane path so that traffic is forwarded to the target gNB. Subsequent traffic is forwarded to not the source gNB but the target gNB. When the UPF is different for each PDU session, the same process needs to be performed for all of respective UPFs).
Consider claim 16 in view of claim 14 above. Youn further discloses wherein the obtaining, by the second SMF entity, the PDU session context of the UE on the first SMF entity comprises: receiving, by the second SMF entity, the PDU session context of the UE from the AMF entity (see pars. 0296-0298 and 0324; [0296] 15. After successfully setting up the RRC connection with the UE, the target gNB sends a path switch request message to the AMF. The message includes an address and/or ID to be used for each PDU session. [0297] 16. The AMF sends the path switch request ).
Consider claim 17 in view of claim 15 above. Youn further discloses wherein the obtaining, by the second SMF entity, the PDU session context of the UE on the first SMF entity comprises: receiving, by the second SMF entity, an identifier of the UE and address information of the first SMF entity from the AMF entity; sending, by the second SMF entity, a request message to the first SMF entity based on the identifier of the UE and the address information of the first SMF entity, wherein the request message is used to obtain the PDU session context of the UE; and receiving, by the second SMF entity, a response message from the first SMF entity, wherein the response message comprises the PDU session context of the UE (see pars. 0296-0298 and 0324; [0296] 15. After successfully setting up the RRC connection with the UE, the target gNB sends a path switch request message to the AMF. The message includes an address and/or ID to be used for each PDU session. [0297] 16. The AMF sends the path switch request message to the SMF. Such a process needs to be performed in all of the SMFs when there are multiple SMFs managing the session currently held by the UE. [0298] 17-18. The SMF sends a ).
Consider claim 18 in view of claim 17 above. Youn further discloses wherein the method further comprises: sending, by the AMF entity, the identifier of the UE and the address information of the first SMF entity to the second SMF entity (see par. 0277; 0277] Thereafter, the source AMF sends to the source SMF information (i.e., target gNB address) on the target eNB through a handover indication message to allow the SMF to update new SMF/UPF. This process needs to be transferred to all SMFs when there are multiple SMFs managing the session currently held by the UE and the information may be included in UE context information managed by the AMF).
Consider claim 19 in view of claim 13 above. Youn further discloses wherein the method further comprises: receiving, by the second SMF entity, first tunnel information from the first SMF entity, and sending second tunnel information to the first SMF entity, wherein the first tunnel information and the second tunnel information are used to establish a data connection between a first user plane function (UPF) entity and a second UPF entity for the UE, the first UPF entity is a UPF entity that is managed by the first SMF entity and that provides a PDU session service for the UE, and the second UPF entity is a UPF entity that is managed by the second SMF entity and that provides a PDU session service for the UE (see pars. 0096, 0290 and 0298; [0096] More ).
	Consider claim 20 in view of claim 13 above. Youn further discloses wherein the method further comprising: allocating, by the second SMF entity, an IP address to the UE, and sending the IP address to the UE by using session management signaling (see par. 0096; [0096] More specifically, the SMF supports functions of session management (e.g., session establishment, modification, and release, including tunnel maintenance between the UPF and the AN node), UE IP address allocation and management (including optional authentication), selection and control of UP function, configuring traffic steering at UPF to route traffic to proper destination, termination of interfaces toward policy control functions, enforcement of control part of a policy and QoS, ).		
Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure: 
Wang; Guanzhou et al. (US 20190150219 A1), discloses providing session continuity in a 5G system.
GARCIA AZORERO; Fuencisla et al. (US 20190150219 A1), discloses dynamic network slice selection.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 14, 2021